 S('HRAFFTS C(ANDY COMPANYSchraflfs Candy (Company and International Brother-hood of Firemen and Oilers, IocAal 3, AFL,-CIO andLocal 348. Bakery and Confectionarv WorkersUnion. Cases I CA 14415 and I CA 14445August 23. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND) MFMBFRS JENKINSANt) PE.NiII.OOn April 24, 1979. Administrative Law JudgeBruce C. Nasdor issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(hb) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings.2andconclusions3of the Administrative Law Judge and toadopt his recommended Order, as modified herein.4' We agree with this Administrative Law Judge's ruling at the hearing andhis conclusion in his Decision that the General Counsel was not prohibitedunder Sec. 10(b) of the Act from amending the complaint at the hearing toallege that Respondent refused to bargain with Local 348. Baker) and Con-fectionary Workers Union. since on or about March 2. 1978. by effectingspecified unilateral changes in the terms and conditions of employment of itsemployees represented by this Union. Although the second amended chargewas filed on October 18. 1978. and served on Respondent that day, morethan 6 months after March 2, the substance of the amendment related backto the initial charge filed by Local 348 on May 4. 1978. alleging that Respon-dent violated Sec. 8(a5) and (I) by instituting a unilateral change in a workrule and by this. "and other acts, interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed in Section 7 of the Act."See N.L.R B. v. Fant Milling Company, 360 U.S. 301 (1959) Moreover. thisproceeding, based in part on the charges filed by Local 348. was consolidatedon June 13, 1978, with the proceeding arising out of the charge filed on April26, 1978. by International Brotherhood of Firemen and Oilers. Local 3.AFL CIO, alleging that Respondent also refused to bargain with that labororganization by making the unilateral changes in its rules. By accepting theamendment to the complaint the Administrative Law Judge was merely af-fording the General Counsel the opportunity to litigate all of the allegationsof unilateral changes instituted during the first part of 1978 with respect tothe employees represented by either Union.The Administrative Law Judge incorrectly stated that Respondent re-fused to arbitrate Local 3's grievances. Local 3's chief steward. Hardy. testi-fied that that Union decided to refrain from taking its grievance to arbitra-tion pending the outcome of the instant proceedings. Respondent's directorof industrial relations and personnel, Brown. on the other hand. admittedthat Respondent refused to arbitrate the issuance of the rule book but indl-cated that Respondent agreed to arbitrate the arbitrability of the matter.This additional fact, however, does not affect our decision not to defer thismatter to arbitration which, in any event, has not been specifically requestedby Respondent. Respondent's contentions in this regard assert only that noviolation has occurred because the Unions have not fully utilized the griev-ance and arbitration procedure. Member Penello would not defer becauseRespondent has ni requested deferral, and the issue is not before the Board.I In his remedy the Administrative Law Judge recommended that Respon-dent be ordered to rescind the rule book and any and all disciplinary actiontaken against employees in the two units. In so doing he inadvertently ailedto restrict the rescission of discipline to those cases involving disciplineORDERPursuant to Section 10(c) of the National aborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administratipe aw Judge, as modified be-low, and hereby orders that the Respondent. SchraffltsCandy Company, Charlestown, Massachusetts, its ot-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Substitute the tfollowing tor paragraph l(hb:"(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.caused b changes in the rules, as correctly sated in his recommended Orderand notice to employees, which inadvertence we hereby correct' We find merit in Respondent's exception to the issuance ot .ia ,ialrd orderin this case. The unfair labor practices which we have found were commilledby Respondent do not indicate that Respondent has a prichltsity t! solatethe Act. or that it has engaged in such egregious or widespread mlisconductas to demonstrate a general disregard for the employees' statutory right.Hirknmott Foods, Inc. 242 NLRB 1357 (1979) Accordingly. Respondentshall only he ordered to cease and desist from engaging in any "like orrelated" misconduct.APPENDIXNocTICE To EMI'PI.OYEESPOSIEI) BY ORD)R OF THENAIO)NAI. LAB()OR REK.AONS BOARI)An Agency of the United States GovernmentWtL NviI. NOT refuse to bargain collectivelywith the International Brotherhood of' Firemenand Oilers, Local 3. AFL-CIO, and ocal 348,Bakery and Confectionary Workers Union, asthe exclusive representatives of the employees inthe bargaining units described below. The bar-gaining units are:All production employees including shipping,stock receiving, warehouse, elevator operators,outlet store employees, sub-batch preparationemployees, cleaners, matrons, production lineclerks and working group leaders, exclusive ofall other employees, office clerical employees.professional employees, guards and all super-visors as defined in Section 2(11) of the Act.All mechanical department employees exclu-sive of all other employees, office clerical em-ployees, professional employees, guards andall supervisors as defined in Section 2(11) ofthe Act.WE WILL. NOT institute changes in the wages.hours, working conditions, and rules of employ-ees in the aforesaid bargaining units without first244 NLRB No. 89 I)V:('ISIO)NS ()F NATIONAI I.ABOR R.Al'AIONS BOARI)consulting with and hargaining with the above-nanmed labor orga niza tions.WIE WilL N ) in anly like or related mannerinterefer with, restrain, or coerce our employeesin the exercise of' rights guaranteed them in Sec-tion 7 of the Act.WI wii., rescind the rule book and any and alldisciplinary action taken against employees whowere effected by any changes in the rules.WT WIL.i, make whole, with interest, those em-ployees who may have suffered monetary lossesas a result of the implementation of the workrules.Wt wlt,, restore to the employees in theabove-described bargaining units the wages,hours. working conditions. and rules which pre-vailed prior to March 2 and mid-May 1978, thedates that Respondent effected the unilateralchanges at its plant.Among them, but not limited to, are the fol-lowing changes:I. Employees on layoff status for over 2 weeksare required to submit to physical examinationsfrom a company doctor as a precondition to re-turning to work.2. Employees who report more than I minuteafter their normal starting time may not be per-mitted to punch in or begin work until the nextquarter hour.3. Employees are required to punch out when-ever they leave the plant.4. Employees are required to be in uniformbefore punching in.5. Employees who expect to be late or absentfrom work are required to call in at least I hourprior to their normal starting time.6. Employees may be required to presentproof of illness or injury before their lateness orabsence will be excused.7. Chronic absences and/or latenesseswhether or not excused will result in disciplinaryaction.8. Employee absences or latenesses or a com-bination of the two during a period of 24 con-secutive calendar months will result in predeter-mined penalties.9. The Company will charge each employee acost for any item issued to him/or her and lost ormislaid by him or her.SCHRAFFTS CANDY COMPANYDECISIONSTATEMENT OF THE CASE.BRUCE C. NASDOR, Administrative Law Judge: This casewas heard in Boston, Massachusetts, on October 23, 1978,The original charge was filed by Local 3 on April 26. 1978.On May 4. 1978. I.ocal 348 filed a charge and lateramended it on May 24. 1978. The order consolidating cases.complaint. and notice of hearing issued on June 13. 1978.On October 23. 1978. the day of the hearing, counsel for theGeneral Counsel moved to further amend the complaintwith respect to Local 348. based on a second amendedcharge filed by Local 348 on October 18. 1978.1 The motionwas granted. The complaint alleges that Respondent vio-lated Section 8(a)(1) and (5) of' the National I.abor Rela-tions Act, as amended (hereinafter called the Act), hb insti-tuting and implementing a set of work rules governing thewages, hours, working conditions, and rules of the employ-ees in the two units represented by the two Irnions withoutprior notice to or bargaining with the Unions. In its answerRespondent denies the allegations.Upon the entire record in this case, from my observationof the witnesses and their demeanor. and after due consid-eration of briefs I make the following:FINDIN(;S OF FA('II. JRISI)I(IIONRespondent is a Delaware coporation. engaged at itsplant in the city of Charlestown, county of Suffolk, Com-monwealth of Massachusetts, in the manufacture, sale, anddistribution of candy and related products. Respondent an-nually ships goods and materials from its Massachusettslocation valued in excess of $50,000 directly to points lo-cated outside the Commonwealth of Massachusetts and an-nually receives at its Massachusetts location goods and ma-terials valued in excess of $50,000 directly from pointslocated outside the Commonwealth of Massachusetts.Respondent is an employer engaged in commerce withinthe meaning of Section 2(2). (6). and (7) of the Act.II. THE L.ABOR ORGANIZATIONInternational Brotherhood of Firemen and Oilers, Local3, AFL-CIO (herein called Local 3), and Local 348, Bakeryand Confectionary Workers Union (herein called Local348), jointly referred to as the Unions, are labor organiza-tions within the meaning of Section 2(5) of the Act.II. THE APPROPRIATE UNITS AND REPRSENTATIONAI.STATUSAll production employees including shipping, stock re-ceiving, warehouse, elevator operators, outlet store employ-ees. sub-batch preparation employees, cleaners, matrons,production line clerks, and working group "leaders"': butexcluding of all other employees, office clerical employees,professional employees, guards, and supervisors as definedin the Act constitute a unit appropriate for the purposes ofcollective bargaining.I All dates are in 1978 unless otherwise indicated.2 The complaint characterized these individuals as "group headers." At thehearing a motion was granted to amend the complaint by substituting theword "leaders" for "headers."582 SCHRAFFTS CANDY COMPANYAt all times material herein L.ocal 348 has been the repre-sentative for the purposes of collective bargaining of a ma-jority of the employees in the unit described above. and byvirtue of Section 9(a) of the Act has been and is now theexclusive representative of all the employees in the said unitfor the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other condi-tions of employment.All mechanical department employees exclusive of allother employees, office clerical employees, professional em-ployees. guards, and supervisors within the meaning of theAct constitute a unit appropriate for the purposes of collec-tive bargaining.At all times material herein Local 3 has been the repre-sentative for the purposes of collective bargaining of a ma-jority of the employees in the unit described above, and byvirtue of Section 9(a) of the Act has been and is now theexclusive representative of all the employees in said unit forthe purposes of collective bargaining with respect to rates ofpay, wages. hours of employment, and other conditions ofemployment.IV. HIF. AI.I.E(iEI) UNFAIR I.ABOR PRAC('I(''SA. The IssuesI. Whether Local 348's second amended charge and theamendment to the complaint on the day of the hearing wereoutside Section 10(b) and thus time barred.2. Whether Respondent unilaterally implemented a setof work rules which changed, altered, or affected certainwages, hours, or working conditions of the employees in thetwo units referred to supra. in violation of Section 8(a)( I)and (5) of the Act.B. The FactsRespondent has had a collective-bargaining relationshipwith Local 348 since approximately 1967 and with Local 3since at least 1973.3Whitman S. Brown, Jr., Respondent's director of indus-trial relations and personnel, testified that on March 13,1978, Respondent issued a booklet containing companyrules to the employees of both units. Furthermore, the com-pany rules were issued without consultation with or priornotice to either of the Unions.At the time the employees were handed copies of the rulebook they were required to sign a receipt acknowledgingsame.On the day that the booklet was distributed Respondentnotified both Unions of the action it had taken. The chiefsteward for Local 3. Stephen M. Hardy, filed grievancesapproximately 5 days after he received the booklet. Local348 issued instructions to its unit employees not to acceptthe book and sent Respondent a letter dated March 14,informing Whitman Brown, Jr., that the Union was op-posed to the Company's unilateral decision to distributeI Witness Joseph John Stantz testified that he had a working relationshipwith Schrafft's since 1t973. It is conceivable that Respondent and Local 3 hada collective-bargaining relationship preceding this period.what it characterized as "new" company: rules and regula-tions.Witness Brown admitted that Respondent refused to ar-bitrate Local 3's grievances. Apparently l.ocal 348 did notfile a grievance because it would have been an act of futil-ity.Prior to the issuance of the rule book. according to thecredited testimony of Shantz. a past practice had developedwhereby Respondent ould communicate rules or proce-dures to the employees orally through the supervisors to theemployees or by posting notices. If the tinions had ques-tions or objected to a particular directive they vould dis-cuss the problem with Respondent and file grievances i'necessary.Local 348 represents the largest unit o emploees, andLocal 3 represents a considerably smaller number. The evi-dence reveals that the communication b posting noticeswas utilized by Respondent with respect to the cmployeesin the unit represented by Local 3.The testimony elicited from Hardy reveals, ilter alli, thatthe issuance of the work rules made arious substantivechanges and was not merely a change in form b codifica-tion. Hardy, in detailed specificity. testified credibly withreference to changes in wages, hours, and working condi-tions resulting from the implementation of the rule book.His testimony in this regard relates to paragraphs 12(a) and13(a) through (i) of the complaint. I will attemipt to brieflysummarize some of his testimony relating to these chanlges,referring to page 2 of the rule book. rule 6.' According toHlardy, this changed the past practice wherein employeeswere allowed to leave the building for a 30-minute lunch-break without punching out unless they intended to spendlonger than 30 minutes for lunch. Referring to page 4 of therule book. rule 8, according to Hardy it had been a long-standing past practice for employees to punch in wearingtheir street clothes.Referring to page 7. group Ill rules-absences and late-ness, according to the testimony, the requirements for call-ing in sick or calling in at all changed by virtue of thisgroup of rules.The witness testified further with respect to changes indiscipline procedures and the matter of flexibility in thepast.Another change, according to the testimony. is with re-spect to the requirement that proof be submitted for shorttime illnesses.Hardy pointed out the past practice of not meting outdiscipline in the case of chronic absences.Hardy testified that with respect to page 8 of the rules,rule 2, which deals with reporting more than I minute lateafter the normal starting time, has been a drastic change inpast practice and, according to him, a bnefit enjoyed formany years. He contends that in the past employees had 7minutes to punch in before they would be docked 15 min-utes. but according to the new rule if an employee is late bymore than I minute he is docked 15 minutes.I Hardy's testimony relates to changes affecting employees in the unit rep-resented by Local 3. Frank Pacitto. business agent I;r local 348, adoptedHardy's testimony as relating to employees in the unit represented hb Local348 An all-party stipulation was received :is relating to Pacitto adoptingHardy's testimony.583 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDThis is intended as merely a sampling as to what thewitness viewed as substantial changes in past practice.Pacitto testified with respect to changes in physical ex-amination requirements referred to in paragraph 12(a) ofthe complaint. Unrefuted record testimony reveals that Re-spondent required an employee to take a physical examina-tion when out sick for any length of time. According toPacitto the change occurred some time in mid-May. In thepast, according to him, employees were never required totake a physical examination after a layoff, and if any ex-aminations were to take place they took place on companytime. Since May an employee is required, after a 2-weekperiod of layoff, to take a physical examination on his owntime.Analysis and ConclusionsI find and conclude that Respondent's contention regard-ing the charge filed by Local 348. on October 18. 1978. andthe amendment to the complaint which was made at thehearing as being barred by Section 10(b) of the Act is le-gally insufficient. It is quite clear that the violations are of acontinuing nature and are reaffirmed on a daily basis. Bythe very nature of the case and the violations containedtherein the promulgated rules are expected to be adhered toby the employees on a day-to-day basis. See InternationalLongshoremen s Association and New York Shipping Associ-alion, In(. (Dolphin Forwarding, Inc.), 236 NLRB 525(1978).The charge filed by Local 348 and the amendment to thecomplaint merely mirror Local 3's charge and that para-graph of the complaint dealing with the "rule book" allega-tions reflected in the Local 3 charge. Moreover, the issuewith respect to both locals was completely litigated,. andthere is no indication that Respondent has been prejudicedin any way, as its defense and the evidence in supportthereof is the same as to each local whether there had beenone charge or two charges.I therefore conclude that Local 348's second amendedcharge and the amendment to the complaint were notbarred by Section 10(b) of the Act.Brown testified on direct examination that the change ofwork rules was discussed during the most recent negotia-tions which culminated in the existing contracts. Shantz,who was corroborated by the General Counsel's other wit-nesses, testified that the subject of work rules was neverdiscussed during the negotiations. On recross-examinationBrown testified that he did not engaged in negotiations witheither Union with respect to work rules when he was firstemployed by Respondent in 1976.Brown testified that he felt that Respondent had the au-thority to unilaterally promulgate the work rules, and thatsaid authority emanated from its broad management-rightsclause.Record testimony revealed that during the most recentnegotiations for the present contracts Respondent at-tempted to considerably enlarge its authority under itsmanagement-rights clauses. Respondent's proposed clauseswere rejected by both Local 3 and Local 348.For a period of several weeks prior to the issuance of therule book Respondent embarked on a course of institutingthe changes in past practices which later appeared in therule book. On February 23. 1978, Hardy wrote a letter' toBrown advising him that in an effort to avoid a possibledeluge of grievances in the future and to keep harmon hewas informing Brown as to the changes and the problemsthey were causing. Thereafter. Hardy did in fact file griev-ances.It is evident to me that Respondent violated Section8(a)( 1 ) and (5) of the Act by unilaterally implementing andpromulgating the work rules, The evidence is clear that theparties observed a longstanding sstem and past practicefor the implementation of work rules. Moreover, the recorddiscloses that in the past. prior to the implementation of thecodified work rules, when the locals were unhappy with aparticular rule they brought it to management's attention,and there was a give and take in the true spirit of collectivebargaining.Moreover. I conclude and find that during collective bar-gaining for the most recent contracts both Unions took anaffirmative position with respect to the language in themanagemnent-rights clause. It is also clear that Respondentwas attempting to enlarge its authority under the manage-ment-rights clause. Nor is there any evidence that theUinion acquiesced in any ay or waived its rights. To thecontrary, both locals protested the issuance of the rule hookimmediately upon learning that such a book was being putinto eflect. The protests were made orally, by letters. andthrough grievances filed by Local 3." Ilocal 348 requestedRespondent to allow it to review the book some 2 weeksprior to its issuance. but this request was denied. It wouldhave been an act of futility for l.ocal 348 to have filedgrievances in view of the tact that Respondent refused toarbitrate Local 3's grievances.I find and conclude that the subject of work rules wasnever discussed during the negotiations. and I credit theGeneral ('ounsel's witnesses on this point. I specifically dis-credit Brown and his testimony relative to this subject be-cause of the contradictions in his testimony. Even if dis-cussed, there is no evidence of any resolution.Based on the totality of the record evidence I find andconclude that Respondent unilaterally promulgated andimplemented a set of work rules which changed and alteredlongstanding practices affecting wages. hours, and workingconditions in violation of Section 8(a)( I ) and (5) of the Act.CON('I SIO()NS ():LAVI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local 3 and Local 348 are each labor organizationswithin the meaning of Section 2(5) of the Act.3. All production employees including shipping. stockreceiving. warehouse, elevator operators. outlet store em-ployees. sub-batch preparation employees. cleaners, ma-trons, production line cerks. and working group leaders:but exclusive of all other employees, office clerical employ-Pacitto registered his prolest hb letter daled March 14. 978.' Local 3's grievances were actuall filed prior ii the issuance of the codi-lied work rules584 SCHRAFFTS (ANDY COMPANYees. professional employees. guards. and supervisors as de-fined in Section 2( 1 I) of the Act constitute a unit appropri-ate for the purposes of' collective bargaining within themeaning of Section 9(h) of the Act.4. At all times material herein ocal 348 has been therepresentative for the purpose oft' collective bargaining of amajority of the employees in the unit described in para-graph 3 above, and by virtue of Section 9(a) of the Act hasbeen and is no\v the exclusive representative of all the em-ployees in the said unit for the purpose of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.5. All mechanical department employees exclusive of allother employees, office clerical employees. professional em-ployees. guards, and supervisors as defined in Section 2(1 )of the Act constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(bh) ofthe Act.6. At all times material herein Local 3 has been a repre-sentative for the purpose of collective bargaining of a ma-jority of the employees in the unit described in the para-graph above, and by virtue of Section 9(a) of the Act hasbeen and is now the exclusive representative of all the em-ployees in the said unit for the purpose of collective bar-gaining with respect to rates of pay. wages, hours of em-ployment, and other conditions of employment.7. Since on or about March 2. by unilaterally changingthe wages. hours, and working conditions of employees inthe aforesaid appropriate units without notice to or priorbaraining with Local 3 and Local 348 concerning saidchanges Respondent has violated and is violating Section8(a)(1) and (5) of the Act.8. The aforesaid conduct constitutes unfair labor prac-tices within the meaning of Section 2(6) and (7) of the Act.Ttll RMeIl)YHaving found that Respondent has engaged in unfair la-bor practics violative of Section 8(a)( I) and (5) of the Act. Iwill recommend that it cease and desist therefrom and takethe necessary affirmative action to effectuate the policies ofthe Act. I recommend that Respondent be ordered to re-scind the rule book and any and all disciplinary actiontaken against employees in the units represented by the twolocals. I further recommend that Respondent be ordered tomake monetary restitution of any benefits which may havebeen lost because of any' unilateral changes made in theterms and conditions of employment. Any restitution re-quired herein shall be computed with interest thereon in themanner prescribed in F W. Woolworth Compoan. 90 NLRB289 (1950). and Florida Steel Cororporation 231 NLRB 651(1977).' In addition, I recommend that Respondent be or-dered to restore the status quo ante and bargain in goodfaith with both Unions concerning any changes in wages,hours, working conditions. or rules. The extent to whichwages, hours, working conditions, and rules have been un-lawfully changed or denied employees was not fully estab-lished in the record. Accordingly I recommend that these'See, generally. Is Plumbing & lteuting C(o. 138 Nt.RB 716 1962).matters may properly be determined at the compliancestage of the proceeding.Upon the foregoing findings of fact, conclusions of' law.and the entire record, and pursuant to Section IO(c) of theAct, I issue the following recommended:ORDERThe Respondent, Schralfits ('and) (ompany. ('harles-town. Massachusetts, its officers. agents, successors. and as-signs. shall:I. Cease and desist from:(a) Unilaterally changing wages, hours, working condi-tions, and rules of employees without notice to or priorbargaining with the Unions representing said employees.(b) In any other manner interfering with, restraining. orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act.2. Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Restore the status quo ante by rescinding the rulebook and any unilaterally implemented rules and all disci-plinary action taken against employees as a result of theimplementation of said rules.(b) Make employees whole for Respondent's unlawfulunilateral action in accordance with the recommendationset forth in "The Remedy" section herein.(c) Upon request, bargain collectively with Local 3 andLocal 348 as the exclusive bargaining representatives of theemployees in the appropriate units described supral withrespect to any proposed changes in wages. hours, workingconditions, rules, and any other terms and conditions ofemployment.(d) Preserve and. upon request. make available to theBoard or its agents. for examining and copying. all payrollrecords, reports, and all other records necessary to ascertainand compute the amount. if any. of monetary losses suf-fered by employees and due under the terms of this Order.(e) Post at its plant at 529 Main Street. Charlestown.county of Suffolk. Commonwealth of Massachusetts. copiesof the attached notice marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director for RegionI. shall, after being duly signed by an authorized represent-ative of Respondent. be posted immediately upon receiptthereof, and maintained by it for 60 consecutive days there-after, in conspicuous places. including all places where no-tices to employees are customarily posted. Respondent shalltake reasonable steps to insure that said notices are notaltered. defaced, or covered by any other material.(f) Notify the Regional Director for Region 1. in writing.within 20 days from the date of this Order. what steps havebeen taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labsr Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102.48ol the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall he deemed,aisred for all purposes.9 In the event that this Order is enforced by a Judgment of a United States(Court of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Boards585